THE THIRTEENTH COURT OF APPEALS

                                   13-13-00257-CV


 VIVIANA SOSA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
           DESTINY SOSA, A DECEASED CHILD, AND JESSE SOSA
                                  v.
       UNION PACIFIC RAILROAD COMPANY AND ERNESTO ORTEGON


                                  On appeal from the
                     197th District Court of Willacy County, Texas
                          Trial Cause No. 2009-CV-0010-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

May 14, 2015.